CASE 0:16-cr-00334-JNE-KMM Document 127-7 Filed 03/25/19 Page 1 of 27



                                  

                                  

                                  

                                  

                                  

                                  

                                  

                                  




                (;+,%,7
Case CASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35 Filed
                                  Document     12/31/12
                                             127-7  Filed Page 1 of 11
                                                          03/25/19     Page
                                                                    Page 2 of ID
                                                                               27#:345



 1   Brett L. Gibbs, Esq. (SBN 251000)
     Of Counsel to Prenda Law Inc.
 2   38 Miller Avenue, #263
     Mill Valley, CA 94941
 3   415-325-5900
     blgibbs@wefightpiracy.com
 4
     Attorney for Plaintiff
 5

 6                 IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                              CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     INGENUITY13 LLC,               )             No. 2:12-cv-08333-ODW-JC
10                                  )
               Plaintiff,           )             PLAINTIFF’S MOTION FOR
11        v.                        )             DISQUALIFICATION OF
                                    )             HONORABLE JUDGE OTIS
12   JOHN DOE,                      )             D. WRIGHT, II
                                    )
13                                  )
               Defendant.           )
14   _______________________________)
15      PLAINTIFF’S MOTION FOR DISQUALIFICATION OF HONORABLE
                        JUDGE OTIS D. WRIGHT, II
16
17                        INTRODUCTION AND BACKGROUND

18         The integrity of our judicial system rests, in large part, upon the assumption that

19   judges will regard the matters set before them with impartiality. The United States

20   Constitution contains various safeguards to ensure that, where a judge is unable to

21   regard a particular matter impartially, that judge shall be removed from considering

22   the case.

23         The story Plaintiff now sets forth is rather simple: Honorable Judge Otis D.

24   Wright, II simply abhors plaintiffs who attempt to assert their rights with respect to

25   online infringement of pornography copyrights.            Honorable Judge Wright’s

26
     abhorrence of such assertions of right under the Copyright Act has risen to a level

27
     such that a neutral observer would have reasonable grounds to question Honorable

28
     Judge Wright’s impartiality. Indeed, in light of Honorable Judge Wright’s conduct,
Case CASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35 Filed
                                  Document     12/31/12
                                             127-7  Filed Page 2 of 11
                                                          03/25/19     Page
                                                                    Page 3 of ID
                                                                               27#:346



 1   Plaintiff contends that it would be impossible to convince a neutral observer that
 2   Honorable Judge Wright regards this particular type of case impartially.
 3              Honorable Judge Wright’s conduct with respect to at least three different
 4   Plaintiffs unambiguously establishes the deep-seated hostility with which he regards
 5   this particular type of case. The first of these examples comes from a discovery Order
 6   issued by Honorable Judge Wright in Malibu Media v. Does 1-10, No. 12-cv-3623
 7   (C.D. Cal. 2012)1 at ECF No. 7 (hereinafter “Malibu Media Order.”) A true and
 8   correct copy of the Malibu Media Order is attached hereto as Exhibit A. (See Exhibit
 9   A.) In the Malibu Media Order, Honorable Judge Wright cast a multitude of
10   aspersions upon Malibu Media, and did so without any further basis than the very fact
11   that Malibu Media was bringing a lawsuit to protect a pornography copyright.
12   Honorable Judge Wright begins his barrage by asserting that “Though Malibu now
13   has the keys to discovery, the Court warns Malibu that any abuses will be severely
14   punished.” (See Exhibit A at 5.)                         Honorable Judge Wright makes this assertion
15   without any indication that Malibu Media had engaged in any such abuse in the past;
16   the assertion was based wholly on the fact that Malibu Media was attempting to
17   protect a pornography copyright. (See, generally, Exhibit A.) Honorable Judge Wright
18   lobs his next volley by asserting that
19              The federal courts are not cogs in a plaintiff’s copyright-enforcement
                business model. The Court will not idly watch what is essentially an
20
                extortion scheme, for a case that plaintiff has no intention of bringing to
21              trial.
22
     (Id. at 6) (Emphasis added.) Honorable Judge Wright asserts that Malibu Media is
23
     running an extortion scheme with the help of the federal judiciary, and further asserts
24
     that Malibu Media does not intend to bring the case to trial, without, once again, any
25
     reference to actual conduct by Malibu Media that would suggest that these allegations
26
     are true—except, once again, the bare fact that Malibu Media sought to protect a
27
     1
         All subsequent case citations refer to cases in the Central District of California unless otherwise indicated
28                                                              2
                                            PLAINTIFF’S MOTION FOR DISQUALIFICIATION                 No. 2:12-cv-8333-ODW-JC
Case CASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35 Filed
                                  Document     12/31/12
                                             127-7  Filed Page 3 of 11
                                                          03/25/19     Page
                                                                    Page 4 of ID
                                                                               27#:347



 1   pornography copyright. Honorable Judge Wright completes his diatribe against
 2   Malibu Media by asserting that
 3          By requiring Malibu Media to file separate lawsuits for each of the Doe
 4          Defendants, Malibu will have to expend additional resources to obtain a
            nuisance-value settlement—making this type of litigation less profitable.
 5          If Malibu desires to vindicate its copyright rights, it must do so the old-
 6          fashioned way and earn it.

 7   (Id. at 6.) Honorable Judge Wright clearly wanted to punish Malibu Media for
 8   bringing its action; while not going as far as to deny discovery altogether, he wanted
 9   Malibu Media to expend more money to protect its copyrights. Though Honorable
10   Judge Wright was clearly unhappy with the prospect of Malibu Media protecting its
11   rights under the Copyright Act through early discovery, he nevertheless permitted
12   Malibu Media to take discovery with respect to Doe 1, severing Does 2-10. (Id. at 7.)
13   In other words, Honorable Judge Wright begrudgingly drew this line in the sand,
14   while clearly not being thrilled with Malibu Media’s actions. As explained below,
15   however, Honorable Judge Wright’s contentment with owners of pornography
16   copyrights has only grown worse since then; most recently, copyright owners filing
17   individual cases are not even getting the “courtesies” extended to Malibu Media in the
18   above-referenced order.
19          On October 4, 2012, a series of 24 cases filed by AF Holdings LLC 2—each of
20   which alleged online infringement of a pornography copyright by an as yet unknown
21   individual—was transferred to Honorable Judge Wright. Honorable Judge Wright’s
22   previous satisfaction with owners of pornography copyrights having to file separate
23   actions against each individual defendant lasted only a few months; his “precedent”
24   was obliterated in October of the same year. On October 19, 2012, Honorable Judge
25   2
      AF Holdings v. John Doe: 2:12-cv-05709-ODW-JC, 2:12-cv-05712-ODW-JC, 2:12-cv-05722-ODW-JC, 2:12-cv-
     05725-ODW-JC, 2:12-cv-06636-ODW-JC, 2:12-cv-06637-ODW-JC, 2:12-cv-06665-ODW-JC, 2:12-cv-06667-ODW-
26
     JC, 2:12-cv-06669-ODW-JC, 2:12-cv-06670-ODW-JC, 2:12-cv-07384-ODW-JC, 2:12-cv-07387-ODW-JC, 2:12-cv-
     07391-ODW-JC, 2:12-cv-07401-ODW-JC, 2:12-cv-07402-ODW-JC, 2:12-cv-07403-ODW-JC, 2:12-cv-07405-ODW-
27   JC, 2:12-cv-07406-ODW-JC, 2:12-cv-07407-ODW-JC, 2:12-cv-08320-ODW-JC, 2:12-cv-08321-ODW-JC, 2:12-cv-
     08325-ODW-JC
28                                                    3
                                  PLAINTIFF’S MOTION FOR DISQUALIFICIATION       No. 2:12-cv-8333-ODW-JC
Case CASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35 Filed
                                  Document     12/31/12
                                             127-7  Filed Page 4 of 11
                                                          03/25/19     Page
                                                                    Page 5 of ID
                                                                               27#:348



 1   Wright issued an Order Vacating Early Discovery Orders and Order to Show Cause
 2   (hereinafter “AF Holdings Order”) in each and every one of the 24 AF Holdings v.
 3   Doe cases that were related and transferred to him. (See AF Holdings v. Doe, 2:12-cv-
 4   05709-ODW-JC at ECF No. 9) A true and correct copy of the AF Holdings Order is
 5   attached hereto as Exhibit B. (See Exhibit B.) In issuing the AF Holdings Order,
 6   Honorable Judge Wright contradicted his own precedent from the June 27, 2012
 7   Malibu Media Order; despite the fact that each and every one of the cases subject to
 8   the Order was filed against an individual Doe Defendant, Honorable Judge Wright
 9   apparently was no longer convinced that that was sufficient to constitute “earning” the
10   right to protect a pornography copyright. Furthermore, Honorable Judge Wright’s AF
11   Holdings Order contained the same generalized, baseless aspersions against AF
12   Holdings as those which Honorable Judge Wright had cast in the Malibu Media
13   Order. The Order’s reasoning begins by asserting that “The Court is concerned with
14   the potential for discovery abuse in cases like this.” (See Exhibit A at 1.) Honorable
15   Judge Wright goes on to generically describe the methodology by which online
16   copyright infringement is litigated, but as with the Malibu Media Order, Honorable
17   Judge Wright does not indicate even one example of conduct on the part of AF
18   Holdings—other than the bare fact that it was attempting to protect a pornography
19   copyright— that would indicate the risk of such abuse. Honorable Judge Wright goes
20   on to assert that “The Court has a duty to protect the innocent citizens of this district
21   from this sort of legal shakedown, even though a copyright holder’s rights may be
22   infringed by a few deviants.” (Id. at 2) (Emphasis added.) Within the span of two
23   paragraphs, Honorable Judge Wright accused AF Holdings of posing the risk of
24   discovery abuse and of engaging in a legal shakedown of innocent citizens, and did so,
25   once again, without providing even one instance of conduct on the part of AF
26   Holdings that would support such allegations—other than, of course, the fact that AF
27   Holdings was attempting to protect its pornography copyright. A notable phrase from
28                                                 4
                               PLAINTIFF’S MOTION FOR DISQUALIFICIATION   No. 2:12-cv-8333-ODW-JC
Case CASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35 Filed
                                  Document     12/31/12
                                             127-7  Filed Page 5 of 11
                                                          03/25/19     Page
                                                                    Page 6 of ID
                                                                               27#:349



 1   the above citation is Honorable Judge Wright’s assertions that “a copyright holder’s
 2   rights may be infringed by a few deviants.” Id. Indeed, this misunderstanding of the
 3   rampant ubiquity of copyright infringement may be the source of Honorable Judge
 4   Wright’s considerable prejudice. For the record, it is well-known that copyright
 5   infringement is rampant, and is not, as Honorable Judge Wright suggested, engaged in
 6   by only a “few deviants.”                 As the Court in MGM v. Grokster noted, “digital
 7   distribution of copyrighted material threatens copyright holders as never before” —an
 8   assertion which preceded the present ubiquity of high-speed Internet (and of Internet
 9   access generally) and highly efficient file-sharing protocols such as BitTorrent; earlier
10   file-sharing protocols, such as Napster, were much slower and much less reliable. 3
11   Thus, the situation is obviously much graver now than it was in 2005, when the
12   aforementioned holding was issued. Honorable Judge Wright goes on to describe AF
13   Holdings’ discovery process as a “fishing expedition”, and it naturally bears repeating
14   that Honorable Judge Wright does not cite even one example of conduct on the part of
15   AF Holdings that would support this characterization—other than, of course, the fact
16   that AF Holdings sought to protect a pornography copyright.
17             Honorable Judge Wright’s substantial prejudice against pornography copyright
18   holders was further demonstrated by the subsequent actions he took in the AF
19   Holdings cases. The dockets for those cases indicate that Honorable Judge Wright had
20   not ruled on whether AF Holdings had shown sufficient cause to warrant early
21   discovery, and still has not done so. Nevertheless, Honorable Judge Wright issued an
22   Order to Show Cause Re Lack of Service in each and every case that had exceeded the
23   120-day service provision contained in Federal Rule of Civil Procedure 4(m). A true
24   and correct copy of one such order is attached hereto as Exhibit C. (See Exhibit C.)
25   The Supreme Court, however, has unambiguously held that “the 120-day provision
26   operates not as an outer limit subject to reduction, but as an irreducible allowance.”
27
     3
         MGM v. Grokster, 545 US 913 (2005).
28                                                         5
                                       PLAINTIFF’S MOTION FOR DISQUALIFICIATION   No. 2:12-cv-8333-ODW-JC
Case CASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35 Filed
                                  Document     12/31/12
                                             127-7  Filed Page 6 of 11
                                                          03/25/19     Page
                                                                    Page 7 of ID
                                                                               27#:350



 1   Henderson v. United States, 517 US 654, 661 (1996). The Supreme Court also noted
 2   that “courts have been accorded discretion to enlarge the 120-day period even if there
 3   is no good cause shown.” Id. (Internal citations omitted). The fact that Honorable
 4   Judge Wright did not find good cause in a situation where, at least in some cases, AF
 5   Holdings did not even have information back from the subscriber as a result of
 6   Honorable Judge Wright’s own Order Vacating Discovery—which, of course, left AF
 7   Holdings with no person to name or serve—further demonstrates Honorable Judge
 8   Wright’s clear intent to quickly dispose of this type of case, regardless of the
 9   individual merits of each action. The Supreme Court asserted that courts have
10   discretion to enlarge the 120-day period even when no good cause is shown, and yet
11   Honorable Judge Wright did not find his own order vacating discovery to be
12   sufficient good cause. Furthermore, Honorable Judge Wright gave AF Holdings 7
13   days, in the midst of the federal holiday season, to respond to the Order.4
14          Honorable Judge Wright conducted himself in nearly the exact same manner
15   with respect to Plaintiff in the instant action, Ingenuity13. On December 19, 2012, a
16   series of 18 Ingenuity13 cases5 —each of which alleged online infringement of a
17   pornography copyright by an as yet unknown individual—was transferred to
18   Honorable Judge Wright. On December 20, 2012, just one day later, Honorable
19   Judge Wright issued an Order Vacating Discovery and Order to Show Cause in each
20   and every Ingenuity13 case assigned to him (hereinafter “Ingenuity13 Order.”) (See
21   2:12-cv-06662-ODW-JC at ECF No. 11.) A true and correct copy of the Ingenuity13
22   Order is attached hereto as Exhibit D. (See Exhibit D.) If there was any ambiguity as
23   to whether Honorable Judge Wright generically disposes of each holder of
24   pornography copyrights in the same manner, such ambiguity was put to rest by the
25   4
      The order was issued on December 20, 2012.
     5
      Ingenuity13 v. Doe: 2:12-cv-06662-ODW-JC, 2:12-cv-06664-ODW-JC, 2:12-cv-06668-ODW-JC, 2:12-cv-07385-
26
     ODW-JC, 2:12-cv-07386-ODW-JC, 2:12-cv-07408-ODW-JC, 2:12-cv-07410-ODW-JC, 2:12-cv-08322-ODW-JC, 2:12-
     cv-08323-ODW-JC, 2:12-cv-08324-ODW-JC, 2:12-cv-08326-ODW-JC, 2:12-cv-08327-ODW-JC, 2:12-cv-08328-
27   ODW-JC, 2:12-cv-08330-ODW-JC, 2:12-cv-08331-ODW-JC, 2:12-cv-08332-ODW-JC, 2:12-cv-08333-ODW-JC, 2:12-
     cv-08336-ODW-JC
28                                                    6
                                  PLAINTIFF’S MOTION FOR DISQUALIFICIATION       No. 2:12-cv-8333-ODW-JC
Case CASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35 Filed
                                  Document     12/31/12
                                             127-7  Filed Page 7 of 11
                                                          03/25/19     Page
                                                                    Page 8 of ID
                                                                               27#:351



 1   promptness with which Honorable Judge Wright repeated, verbatim, his apparently
 2   quite deeply-held beliefs about the nature of such copyright holders. In the
 3   Ingenuity13 Order, Honorable Judge Wright once again asserted that “The Court is
 4   concerned with the potential for discovery abuse in cases like this,” (Id. at 1), once
 5   again offering no further justification than the fact that Ingenuity13 is attempting to
 6   protect pornography copyrights. Once again, Honorable Judge Wright repeats his
 7   generic assertion from the AF Holdings Order that “this Court has a duty to protect the
 8   innocent citizens of this district from this sort of legal shakedown,” but does not
 9   provide a single fact indicating that AF Holdings engaged in such a shakedown (Id.).
10   Once again Honorable Judge Wright repeats his erroneous assertion that copyright
11   infringement is committed only by “a few deviants.” (Id.) Though the Ingenuity13
12   Order is virtually identical to the AF Holdings Order, one notable addition was
13   Honorable Judge Wright’s assertion that “Ingenuity13 must also explain how it can
14   guarantee to the Court that any such subscriber information would not be used to
15   simply coerce a settlement from the subscriber (the easy route), as opposed to finding
16   out who the true infringer is (the hard route).” (Id. at 2-3.) Once again, Honorable
17   Judge Wright bases a serious allegation, that Ingenuity13 coerces settlements, solely
18   on the fact that Ingenuity13 attempts to protect pornography copyrights. The Malibu
19   Media Order, the AF Holdings Order, and the Ingenuity13 Order are wholly devoid of
20   any factual basis for Honorable Judge Wright’s allegations, save for the one thing that
21   Malibu Media, AF Holdings, and Ingenuity13 have in common: they are all holders of
22   pornography copyrights.
23         It is an unchangeable fact that, as human beings, our inner values and
24   perspectives will shape our actions. A judge, however, has an obligation to temper
25   personal prejudices when acting in the capacity of a judge. Honorable Judge Wright’s
26   conduct unambiguously indicates that he harbors deeply-held prejudice against
27   plaintiffs who pursue claims of online infringement of pornography copyright—and
28                                                 7
                               PLAINTIFF’S MOTION FOR DISQUALIFICIATION   No. 2:12-cv-8333-ODW-JC
Case CASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35 Filed
                                  Document     12/31/12
                                             127-7  Filed Page 8 of 11
                                                          03/25/19     Page
                                                                    Page 9 of ID
                                                                               27#:352



 1   perhaps any copyright. Honorable Judge Wright had a responsibility, as a judge, to not
 2   allow that deeply-held prejudice to influence his conduct; his actions, as described
 3   above, indicate a clear failure to satisfy that responsibility.
 4              Plaintiff now turns to the legal basis under which Honorable Judge Wright’s
 5   conduct merits his disqualification from the instant action.
 6                                        LEGAL STANDARD
 7              “Any justice, judge or magistrate of the United States shall disqualify himself in
 8   any proceeding in which his impartiality might reasonably be questioned.” Liteky v.
 9   United States, 510 US 540, 547 (Citing 28 U.S.C. § 455(a)). Under 28 U.S.C. §
10   455(a), “what matters is not the reality of bias or prejudice but its appearance.” Id. at
11   548. Though there is an extrajudicial source factor—one which examines whether the
12   evidence of bias on the part of a judge came from an extrajudicial source—this factor
13   has several exceptions, one of which is the “pervasive bias” exception. Id. at 551
14   (Citing Davis v. Board of School Comm’rs of Mobile County, 517 F. 2d 1044, 1051
15   (CAS 1975)).         The Davis Court defined the exception as follows: “there is an
16   exception where such pervasive bias and prejudice is shown by otherwise judicial
17   conduct as would constitute bias against a party.” Davis v. Board of School Comm’rs
18   of Mobile County, 517 F. 2d 1044, 1051. As the Supreme Court asserted, “the fact that
19   an opinion held by a judge derives from a source outside judicial proceedings is not a
20   necessary condition for ‘bias or prejudice’ recusal.” Id. at 554.
21   ///
22   ///
23   ///
24                                            ARGUMENT
25         I.      HONORABLE JUDGE WRIGHT’S CONDUCT CONSTITUTES
26                 PERVASIVE BIAS
27              As set forth more fully in Plaintiff’s Introduction and Background section,
28                                                     8
                                   PLAINTIFF’S MOTION FOR DISQUALIFICIATION   No. 2:12-cv-8333-ODW-JC
CaseCASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35 Filed
                                  Document     12/31/12
                                            127-7        Page 9 of Page
                                                   Filed 03/25/19  11 Page
                                                                        10 ofID
                                                                              27#:353



 1   Honorable Judge Wright has demonstrated pervasive bias against at least three
 2   different plaintiffs who sought to protect pornography copyrights. As described in
 3   Plaintiff’s Introduction and Background, Honorable Judge Wright has summarily
 4   ascribed the same set of deplorable attributes to Malibu Media, AF Holdings, and
 5   Ingenuity13 on the sole basis that each sought to protect pornography copyrights.
 6   These attributes include: (1) discovery abuse; (2) use of the Court as a cog in a
 7   copyright enforcement business model; (3) coercion of settlement; (4) engaging in a
 8   legal shakedown of innocent citizens; (5) taking action when only a few deviants
 9   engage in copyright infringement (as described above, a factually erroneous
10   assertion). Honorable Judge Wright’s pattern of pervasive bias was further
11   demonstrated by the fact that, in the Malibu Media Order, he asserted that it would be
12   sufficient for plaintiff in the action to sue defendants individually for it to “earn” the
13   right to “vindicate its copyrights” (See Exhibit A at 6), but retreated from his own
14   precedent a scant four months later, indicating to AF Holdings in his AF Holdings
15   Order (See Exhibit B at 2), and to Ingenuity13 in his Ingenuity13 Order (See Exhibit D
16   at 2), that he believes they are engaging in a “legal shakedown”, despite having filed
17   individual lawsuits. Honorable Judge Wright also put forth orders that appeared to
18   have been issued with the intention of summarily disposing of these cases, especially
19   in AF Holdings, where he issued Orders to Show Cause Re Lack of Service pursuant
20   to 4(m)—the Supreme Court has held that a Court, in its discretion, may extend the
21   deadline even where there is no good cause, and yet the Court chose to issue this
22   Order, with a 7 day deadline, in cases where Honorable Judge Wright’s own Order
23   vacating the prior discovery orders (See Exhibit B) rendered identification of the
24   subscriber impossible in cases where the ISP had not yet responded.
25         Though Honorable Judge Wright demonstrated his bias through judicial
26   conduct, it is quite likely that the bias itself stemmed from an extrajudicial source.
27   Had Honorable Judge Wright had any specific concerns with respect to Malibu Media,
28                                                 9
                               PLAINTIFF’S MOTION FOR DISQUALIFICIATION   No. 2:12-cv-8333-ODW-JC
Case CASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35 Filed
                                  Document     12/31/12
                                             127-7  Filed Page 10 ofPage
                                                          03/25/19   11 Page
                                                                         11 of ID
                                                                                27#:354



  1   AF Holdings, or Ingenuity13, one can imagine that he would have included such
  2   concerns in his orders to each of those parties. Instead, each order contained a generic,
  3   though vitriolic, characterization of each plaintiff as a bad actor, and did so solely on
  4   the basis of the fact that each was attempting to protect a pornography copyright.
  5   Indeed, the fact that Honorable Judge right summarily repeated nearly identical
  6   allegations against each plaintiff, without offering a single factual basis specific to any
  7   of the plaintiffs, is prima facie evidence that Honorable Judge Wright was developing
  8   his generalized conclusions about holders of pornography copyrights, as well as his
  9   determination that these generalized conclusions summarily apply to all pornography
 10   copyright holders, from an extrajudicial source.
 11      II.    HONORABLE JUDGE WRIGHT’S IMPARTIALITY MIGHT
 12             REASONABLY BE QUESTIONED
 13      In light of the facts presented herein, it is indisputable that an objective analysis of
 14   these facts would reasonably call into question Honorable Judge Wright’s impartiality.
 15   Honorable Judge Wright’s actions in each of the respective cases, particularly with
 16   regard to AF Holdings and Ingenuity13, clearly indicate an attempt to demolish the
 17   cases. It appears that Honorable Judge Wright’s bias with respect to pornography
 18   copyright holders has deepened over the past few months; while he granted early
 19   discovery to Malibu Media with respect to one of the Doe Defendants in the action, he
 20   vacated prior discovery orders that were granted in cases which followed the letter of
 21   Honorable Judge Wright’s Malibu Media Order—each case was against an individual
 22   Defendant. Despite this fact, Honorable Judge Wright vacated the prior discovery
 23   orders, and in support of this decision, he simply provided more generalized
 24   aspersions of pornography copyright holders attempting to protect their copyrights.
 25   Stare decisis is a key underpinning of our judicial system, and a judge who is willing
 26   to overturn his own holding in less than four months is clearly motivated by
 27   underlying vitriol toward the parties in question. Honorable Judge Wright’s ascribing
 28                                                 10
                                PLAINTIFF’S MOTION FOR DISQUALIFICIATION   No. 2:12-cv-8333-ODW-JC
Case CASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35 Filed
                                  Document     12/31/12
                                             127-7  Filed Page 11 ofPage
                                                          03/25/19   11 Page
                                                                         12 of ID
                                                                                27#:355



  1   identical, generalized characteristics to three different plaintiffs would objectively lead
  2   his impartiality to be reasonably questioned.
  3                                         CONCLUSION
  4         The only way in which Honorable Judge Wright’s conduct, as described herein,
  5   would be acceptable is if pornography copyright holders were subject, ab initio, to a
  6   completely different standard than other plaintiffs in the court system. A cursory
  7   inspection of the Copyright Act indicates no such differing standard. As such,
  8   Honorable Judge Wright’s determination that all parties attempting to protect
  9   pornography copyrights are engaged in extortion is unambiguously indicative of a
 10   degree of bias that is simply not allowed under the purview of 28 U.S.C. § 455.
 11   Ultimately, Plaintiff is willing to bear a loss on the merits of its case, but Plaintiff
 12   cannot simply stand by while its right to assert its copyright is summarily denounced
 13   simply because of the nature of its copyrighted work. One of the foundational
 14   underpinnings of our judicial system is equality under the law—Plaintiff will be
 15   deprived of this constitutional guarantee should its cases be heard by a judge who has
 16   already deemed Plaintiff herein, as well as all similarly situated plaintiffs, guilty of
 17   misconduct.
 18

 19

 20                                                   Respectfully Submitted,

 21   DATED: December 30, 2012
 22
                                              By:     ____/s/ Brett L. Gibbs__________________
 23
                                                      Brett L. Gibbs, Esq. (SBN 251000)
 24                                                   Of Counsel to Prenda Law Inc.
                                                      38 Miller Avenue, #263
 25                                                   Mill Valley, CA 94941
                                                      blgibbs@wefightpiracy.com
 26                                                   Attorney for Plaintiff
 27
 28                                                 11
                                PLAINTIFF’S MOTION FOR DISQUALIFICIATION   No. 2:12-cv-8333-ODW-JC
Case
 Case2:12-cv-08333-ODW-JC
       2:12-cv-03623-RGK-SS
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-1
                                       7 Filed
                                  Document Filed06/27/12
                                            127-712/31/12  Page
                                                            Page11ofof
                                                    Filed 03/25/19    77 Page
                                                                     Page Page
                                                                           13 ofID
                                                                                 ID
                                                                                  27#:68
                                                                                     #:356




  1                                                                                                   O
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MALIBU MEDIA, LLC,                                 Case No. 2:12-cv-3623-ODW(PJWx)
 12                        Plaintiff,                    ORDER
             v.
 13
      JOHN DOES 1 through 10,
 14
                           Defendants.
 15
 16          This case concerns the alleged BitTorrent transfer of the pornographic film
 17   “Blonde Ambition.” Plaintiff Malibu Media, LLC filed suit for copyright
 18   infringement against ten Doe Defendants. Now, Malibu seeks leave to serve third
 19   party subpoenas prior to the Rule 26(f) conference. (ECF No. 5.) Generally, parties
 20   may not seek discovery from any source prior to the Rule 26(f) conference. Fed. R.
 21   Civ. P. 26(d). But exceptions are allowed by court order. Id. Malibu seeks an
 22   exception, contending that the anonymity afforded by the Internet cloaks all
 23   information about the infringers, save their IP addresses. (Mot. 2.) Without
 24   subpoenaing these infringers’ internet service providers (“ISP”), Malibu asserts there
 25   is no other way to reveal the infringers’ identities. (Mot. 5.) For the reasons
 26   discussed below, the Court GRANTS IN PART Malibu’s motion.1
 27
      1
 28    Having carefully considered the papers filed in support of this motion, the Court deems the matter
      appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.
Case
 Case2:12-cv-08333-ODW-JC
       2:12-cv-03623-RGK-SS
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-1
                                       7 Filed
                                  Document Filed06/27/12
                                            127-712/31/12  Page
                                                            Page22ofof
                                                    Filed 03/25/19    77 Page
                                                                     Page Page
                                                                           14 ofID
                                                                                 ID
                                                                                  27#:69
                                                                                     #:357




  1                                   I.   BACKGROUND
  2         The BitTorrent protocol allows users to transfer files over the Internet. Like
  3   other file-sharing technology, BitTorrent may be used to legally upload or download
  4   computer files—and it may also be used to pirate copyrighted software, movies,
  5   music, and anything else that may exist on computer-readable media. But unlike other
  6   file-sharing technology, where users connect to each other or to a central repository to
  7   transfer files, files shared via BitTorrent exist in a swarm, with pieces of the whole file
  8   distributed among the users.
  9         The following example illustrates this technology:
 10      x The original user posts a 100MB movie file on a BitTorrent tracker website.
 11         The file exists only on that user’s computer—the file is not uploaded to the
 12         tracker website;
 13      x Other users discover this movie file through the tracker website and log onto the
 14         BitTorrent swarm to download this file;
 15      x On the original user’s computer, BitTorrent software divides the 100MB movie
 16         file into 10,000 pieces, each representing a 10kB chunk;
 17      x As downloaders log onto the BitTorrent swarm, these 10kB pieces are
 18         randomly distributed—the first piece to the first downloader, the fifth piece to
 19         the second downloader, etc.;
 20      x After the initial pieces are transferred, additional pieces are randomly
 21         transferred to the downloaders—the first downloader may now have the first
 22         and 500th pieces; the second downloader may now have the second and 900th
 23         pieces, etc.;
 24      x Once sufficient pieces have been distributed to downloaders in the swarm, the
 25         BitTorrent protocol will automatically transfer pieces between downloaders—
 26         the first downloader may receive the 900th piece from the second downloader,
 27         the second downloader may receive the first piece from the first downloader,
 28         etc.;




                                                   2
Case
 Case2:12-cv-08333-ODW-JC
       2:12-cv-03623-RGK-SS
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-1
                                       7 Filed
                                  Document Filed06/27/12
                                            127-712/31/12  Page
                                                            Page33ofof
                                                    Filed 03/25/19    77 Page
                                                                     Page Page
                                                                           15 ofID
                                                                                 ID
                                                                                  27#:70
                                                                                     #:358




  1      x The BitTorrent swarm becomes larger as more users log on and more pieces are
  2         distributed;
  3      x Once every piece of the original file has been uploaded to the collective swarm,
  4         the original uploader may log off—the entire movie exists in pieces in the
  5         swarm;
  6      x When a downloader has received all 10,000 pieces of the 100MB movie file, his
  7         BitTorrent software reassembles the pieces to reconstruct the original file on his
  8         computer;
  9      x These completed downloaders may then log off, or may remain online to
 10         continue seeding the pieces of the file to other downloaders.
 11         There are several nuances about the BitTorrent protocol. First, every
 12   participant may upload and download pieces of the file. Second, these individual
 13   pieces are useless until a user has all of them; the user cannot reassemble the original
 14   file with even 99% of the pieces. Third, a user may log on and download just one
 15   piece (e.g., a 10kb piece) of the file and then log off, waiting to download the other
 16   pieces later or discarding the downloaded piece. Fourth, a user may restrict his
 17   BitTorrent software to only download pieces, and not upload.
 18         When Malibu discovered that its film was being pirated via BitTorrent, it hired
 19   IPP, Limited to investigate. (Fieser Decl. ¶ 11.) IPP logged onto the BitTorrent
 20   swarm for the film and downloaded various pieces of the movie file from the
 21   Defendants. (Id. ¶ 17–19.) These pieces, when reassembled with other pieces, result
 22   in the copyrighted film. (Id. ¶ 20–21.) By this investigation, IPP discovered the IP
 23   addresses of the 10 Doe Defendants, along with the date and time of the alleged
 24   infringing activity. (Id. ¶ 22.)
 25   ///
 26   ///
 27   ///
 28   ///




                                                  3
Case
 Case2:12-cv-08333-ODW-JC
       2:12-cv-03623-RGK-SS
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-1
                                       7 Filed
                                  Document Filed06/27/12
                                            127-712/31/12  Page
                                                            Page44ofof
                                                    Filed 03/25/19    77 Page
                                                                     Page Page
                                                                           16 ofID
                                                                                 ID
                                                                                  27#:71
                                                                                     #:359




  1                                    II.   DISCUSSION
  2         Malibu asks the Court to subpoena the ISPs owning these 10 IP addresses, to
  3   uncover their subscriber logs to identify the names and addresses of the 10 Doe
  4   Defendants.
  5   A.    Third party subpoenas
  6         In lawsuits against Doe defendants, the plaintiff should ordinarily be allowed
  7   discovery to uncover their identities. Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.
  8   1980). But discovery may be denied if it is (1) clear that discovery would not uncover
  9   the identities, or (2) that the complaint would be dismissed on other grounds. Id.
 10         Under the first condition, Malibu represents that these ISP subscriber logs will
 11   lead to the individual infringers. (Mot. 5.) Assuming that is true, the subscriber may
 12   not be the actual infringer. For instance, a person may be the subscriber, but his
 13   roommate is the actual infringer. And the subscriber may have his home network
 14   configured to allow visitors, including strangers, to access the Internet—and use
 15   BitTorrent. Further, the subscriber may be a business (e.g., a coffee shop), and
 16   Internet access may be open to all employees and customers. In some situations, the
 17   identity of the subscriber may yield the identity of the infringer; in others, the
 18   infringer may never be known.
 19         Although the Court is inclined to allow Malibu to conduct this discovery, the
 20   potential for abuse is very high. The infringed work is a pornographic film. To save
 21   himself from embarrassment, even if he is not the infringer, the subscriber will very
 22   likely pay the settlement price. And if the subscriber is a business, it will likely pay
 23   the settlement to save itself from the hassle and cost of complying with discovery—
 24   even though one of its customers or employees is the actual infringer.
 25   ///
 26   ///
 27   ///
 28   ///




                                                   4
Case
 Case2:12-cv-08333-ODW-JC
       2:12-cv-03623-RGK-SS
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-1
                                       7 Filed
                                  Document Filed06/27/12
                                            127-712/31/12  Page
                                                            Page55ofof
                                                    Filed 03/25/19    77 Page
                                                                     Page Page
                                                                           17 ofID
                                                                                 ID
                                                                                  27#:72
                                                                                     #:360




  1         As for the second Gillespie condition, Malibu has not shown sufficient facts to
  2   show that the complaint should not be dismissed. Malibu avers that the 10 Doe
  3   Defendants have each connected to the IPP server to “transmit a full copy, or a portion
  4   thereof” of “Blonde Ambition.” (Compl. ¶ 40.) But Malibu does not show which
  5   Doe Defendants transmitted a full copy, and which transmitted just one piece of the
  6   file. As noted above, individual BitTorrent file pieces are worthless—by themselves
  7   they can never be reconstructed into the original file. Nor do the individual file pieces
  8   resemble a partial movie clip: if a 10-minute movie file was split into 60 pieces by
  9   BitTorrent, the resulting pieces are not playable 10-second clips of the movie. If it is
 10   the case that a Doe Defendant logged onto the BitTorrent swarm, downloaded and
 11   then uploaded a single piece to the IPP server, and then logged off, all he has done is
 12   transmit an unusable fragment of the copyrighted work. Without the remaining
 13   pieces, this Doe Defendant cannot do anything with this scrap of data.
 14         At this stage, the Court declines to opine whether transmitting pieces of a
 15   copyrighted work using BitTorrent, without transmitting all of the pieces, constitutes
 16   copyright infringement. But the Court notes that Malibu’s case is weak if all it can
 17   prove is that the Doe Defendants transmitted only part of all the BitTorrent pieces of
 18   the copyrighted work.
 19         In sum, the Court finds that privacy concerns are balanced with the need for
 20   discovery by allowing Malibu to subpoena the ISP for John Doe 1. Though Malibu
 21   now has the keys to discovery, the Court warns Malibu that any abuses will be
 22   severely punished.
 23   B.    Defendants are improperly joined
 24         Malibu offers no evidence justifying the joinder of the Doe Defendants.
 25   According to Malibu, these 10 Doe Defendants connected to the IPP server on
 26   different dates and times, and from different locations. (Compl. Ex. A.) The loose
 27   proximity of the alleged infringments (March 5, 2012–April 12, 2012) does not show
 28   that these Defendants participated in the same swarm. As discussed above, a




                                                  5
Case
 Case2:12-cv-08333-ODW-JC
       2:12-cv-03623-RGK-SS
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-1
                                       7 Filed
                                  Document Filed06/27/12
                                            127-712/31/12  Page
                                                            Page66ofof
                                                    Filed 03/25/19    77 Page
                                                                     Page Page
                                                                           18 ofID
                                                                                 ID
                                                                                  27#:73
                                                                                     #:361




  1   downloader may log off at any time, including before receiving all the pieces of the
  2   copyrighted work. Without evidence that these Does acted in concert, joinder is
  3   improper––the Doe Defendants should be severed and dismissed under Federal Rule
  4   of Civil Procedure 21.
  5   C.    The economics of pornographic copyright lawsuits
  6         The Court is familiar with lawsuits like this one. AF Holdings LLC v. Does 1-
  7   1058, No. 1:12-cv-48(BAH) (D.D.C. filed January 11, 2012); Discount Video Center,
  8   Inc. v. Does 1-5041, No. C11-2694CW(PSG) (N.D. Cal. filed June 3, 2011); K-Beech,
  9   Inc. v. John Does 1-85, No. 3:11cv469-JAG (E.D. Va. filed July 21, 2011). These
 10   lawsuits run a common theme: plaintiff owns a copyright to a pornographic movie;
 11   plaintiff sues numerous John Does in a single action for using BitTorrent to pirate the
 12   movie; plaintiff subpoenas the ISPs to obtain the identities of these Does; if
 13   successful, plaintiff will send out demand letters to the Does; because of
 14   embarrassment, many Does will send back a nuisance-value check to the plaintiff.
 15   The cost to the plaintiff: a single filing fee, a bit of discovery, and stamps. The
 16   rewards: potentially hundreds of thousands of dollars. Rarely do these cases reach the
 17   merits.
 18         The federal courts are not cogs in a plaintiff’s copyright-enforcement business
 19   model. The Court will not idly watch what is essentially an extortion scheme, for a
 20   case that plaintiff has no intention of bringing to trial. By requiring Malibu to file
 21   separate lawsuits for each of the Doe Defendants, Malibu will have to expend
 22   additional resources to obtain a nuisance-value settlement—making this type of
 23   litigation less profitable. If Malibu desires to vindicate its copyright rights, it must do
 24   it the old-fashioned way and earn it.
 25   ///
 26   ///
 27   ///
 28   ///




                                                   6
Case
 Case2:12-cv-08333-ODW-JC
       2:12-cv-03623-RGK-SS
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-1
                                       7 Filed
                                  Document Filed06/27/12
                                            127-712/31/12  Page
                                                            Page77ofof
                                                    Filed 03/25/19    77 Page
                                                                     Page Page
                                                                           19 ofID
                                                                                 ID
                                                                                  27#:74
                                                                                     #:362




  1                                 III.   CONCLUSION
  2         For the reasons discussed above, Malibu’s Motion is GRANTED IN PART.
  3   Malibu may now subpoena Cox Communications for the identity of John Doe 1. The
  4   other Doe Defendants are hereby severed from this case. If Malibu chooses to refile
  5   against John Does 2-10, it must also submit a notice of related case.
  6
  7         IT IS SO ORDERED.
  8
  9         June 27, 2012
 10
 11                                ____________________________________
 12                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                 7
Case
 Case2:12-cv-08333-ODW-JC
       2:12-cv-05709-ODW-JC
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-2
                                        9 Filed
                                  Document Filed10/19/12
                                            127-712/31/12  Page
                                                            Page11of
                                                    Filed 03/25/19 of33 Page
                                                                    PagePage
                                                                         20 ofID
                                                                               ID
                                                                                27#:83
                                                                                   #:363




  1
  2
  3
  4
  5
  6
  7                           UNITED STATES DISTRICT COURT
  8                         CENTRAL DISTRICT OF CALIFORNIA
  9
10    AF HOLDINGS LLC,                                Case No. 2:12-cv-5709-ODW(JCx)
11                        Plaintiff,                  ORDER VACATING PRIOR EARLY
            v.                                        DISCOVERY ORDERS AND
12                                                    ORDER TO SHOW CAUSE
      JOHN DOE,
13
                          Defendant.
14
15          This copyright infringement case filed by Plaintiff AF Holdings LLC has been
16    transferred to this Court. The Court hereby VACATES any prior order in this case
17    allowing for the issuance of a Rule 45 subpoena prior to a Rule 26(f) scheduling
18    conference. The Court also orders AF Holdings to cease its discovery efforts relating
19    to or based on information obtained through any abovementioned Rule 45 subpoenas.
20    Within 14 days of this order, AF Holdings shall submit a discovery status report
21    detailing its discovery efforts in this case with respect to identifying or locating the
22    Doe Defendant.       This report must name all persons that have been identified,
23    including subscribers, through any Rule 45 subpoenas. Failure to timely comply with
24    this order will result in the dismissal of this case.
25          The Court is concerned with the potential for discovery abuse in cases like this.
26    AF Holdings accuses the Doe Defendant of illegally copying a pornographic video.
27    But the only information AF Holdings has is the IP address of the Doe Defendant. An
28    IP address alone may yield subscriber information, but that may only lead to the
Case
 Case2:12-cv-08333-ODW-JC
       2:12-cv-05709-ODW-JC
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-2
                                        9 Filed
                                  Document Filed10/19/12
                                            127-712/31/12  Page
                                                            Page22of
                                                    Filed 03/25/19 of33 Page
                                                                    PagePage
                                                                         21 ofID
                                                                               ID
                                                                                27#:84
                                                                                   #:364




  1   person paying for the internet service and not necessarily the actual infringer, who
  2   may be a family member, roommate, employee, customer, guest, or even a complete
  3   stranger. Malibu Media LLC v. John Does 1–10, No. 2:12-cv-01642-RGK-SSx, slip
  4   op. at 4 (C.D. Cal. Oct. 10, 2012). And given the subject matter of AF Holdings’s
  5   accusations and the economics of defending such a lawsuit, it is highly likely that the
  6   subscriber would immediately pay a settlement demand—regardless whether the
  7   subscriber is the actual infringer. This Court has a duty to protect the innocent
  8   citizens of this district from this sort of legal shakedown, even though a copyright
  9   holder’s rights may be infringed by a few deviants. Thus, when viewed with the
10    public interest in mind, the Court is reluctant to allow any fishing-expedition
11    discovery when all a plaintiff has is an IP address—the burden is on the plaintiff to
12    find other ways to more precisely identify the accused infringer without causing
13    collateral damage.
14          Thus, the Court hereby ORDERS AF Holdings TO SHOW CAUSE in writing
15    within 14 days why early discovery is warranted in this situation. Under Ninth Circuit
16    precedent, a plaintiff should ordinarily be allowed discovery to uncover their
17    identities, but discovery may be denied if it is (1) clear that discovery would not
18    uncover the identities, or (2) that the complaint would be dismissed on other grounds.
19    Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980).        AF Holdings must
20    demonstrate to the Court, in light of the Court’s above discussion, how it would
21    proceed to uncover the identity of the actual infringer once it has obtained subscriber
22    information—given that the actual infringer may be a person entirely unrelated to the
23    subscriber—while also considering how to minimize harassment and embarrassment
24    of innocent citizens. Failure to timely comply with this order will also result in the
25    dismissal of this case.
26          AF Holdings’s discovery status report and response to this Order to Show
27    Cause should be filed only in case no. 2:12-cv-5709-ODW(JCx), and should be
28    combined with the discovery status reports and responses for the related cases, unless




                                                 2
Case
 Case2:12-cv-08333-ODW-JC
       2:12-cv-05709-ODW-JC
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-2
                                        9 Filed
                                  Document Filed10/19/12
                                            127-712/31/12  Page
                                                            Page33of
                                                    Filed 03/25/19 of33 Page
                                                                    PagePage
                                                                         22 ofID
                                                                               ID
                                                                                27#:85
                                                                                   #:365




  1   AF Holdings believes that separate papers are necessary to distinguish the differences
  2   between the individual cases.
  3         IT IS SO ORDERED.
  4         October 19, 2012
  5
  6                               ____________________________________
  7                                        OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                3
Case
CaseCASE
     2:12-cv-08333-ODW-JC
      2:12-cv-05709-ODW-JC   Document
                             Document
           0:16-cr-00334-JNE-KMM      35-3
                                       16 Filed
                                  Document Filed12/20/12
                                            127-712/31/12  Page
                                                            Page11of
                                                    Filed 03/25/19 of11 Page
                                                                    PagePage
                                                                         23 ofID
                                                                               ID
                                                                                27#:219
                                                                                   #:366




  1
  2
  3
  4
  5
  6
  7                           UNITED STATES DISTRICT COURT
  8                         CENTRAL DISTRICT OF CALIFORNIA
  9
10    AF HOLDINGS LLC,                              Case No. 2:12-cv-5709-ODW(JCx)
11                        Plaintiff,                ORDER TO SHOW CAUSE RE
             v.                                     LACK OF SERVICE
12
      JOHN DOE,
13
                          Defendant.
14
15           Under Federal Rule of Civil Procedure 4(m), defendants must be served within
16    120 days after the complaint is filed, or else the Court “must dismiss the action
17    without prejudice.” Fed. R. Civ. P. 4(m). This action commenced on July 2, 2012—
18    no proof of service has been filed with the Court, and Defendant has not appeared in
19    this case.
20           Plaintiff is hereby ORDERED TO SHOW CAUSE why Defendant has not
21    been timely served. Plaintiff has 7 days to comply with this order; or if Defendant
22    have been served, Plaintiff has 7 days to file the proof of service. Failure to respond
23    will result in dismissal of this action.
24           IT IS SO ORDERED.
25           December 20, 2012
26
27                                     ____________________________________
28                                              OTIS D. WRIGHT, II
                                        UNITED STATES DISTRICT JUDGE
Case
 Case2:12-cv-08333-ODW-JC
      2:12-cv-06662-ODW-JC
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-4
                                       11 Filed
                                  Document 127-712/20/12
                                                12/31/12   Page 1 of
                                                   Filed 03/25/19    3 Page
                                                                   Page 24 ofID
                                                                              27#:83
                                                                                #:367




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   INGENUITY 13 LLC,                            Case No. 2:12-cv-6662-ODW(JCx)
11                       Plaintiff,               ORDER VACATING PRIOR EARLY
           v.                                     DISCOVERY ORDERS AND
12                                                ORDER TO SHOW CAUSE
     JOHN DOE,
13
                         Defendant.
14
15         This copyright infringement case filed by Plaintiff Ingenuity 13 LLC has been
16   transferred to this Court. The Court hereby VACATES any prior order in this case
17   allowing for the issuance of a Rule 45 subpoena prior to a Rule 26(f) scheduling
18   conference. The Court also orders Ingenuity 13 to cease its discovery efforts relating
19   to or based on information obtained through any abovementioned Rule 45
20   subpoenas—Ingenuity 13’s previously issued subpoenas in this case are hereby
21   QUASHED. Within 3 days of this order, Ingenuity 13 must serve a copy of this order
22   to all parties it subpoenaed in this case.
23         Further, Ingenuity 13 must submit a discovery status report detailing its
24   discovery efforts in this case with respect to identifying or locating the Doe Defendant
25   by December 31, 2012. This report must name all persons that have been identified,
26   including subscribers, through any Rule 45 subpoenas.
27         The Court is concerned with the potential for discovery abuse in cases like this.
28   Ingenuity 13 accuses the Doe Defendant of illegally copying a pornographic video.
Case
 Case2:12-cv-08333-ODW-JC
      2:12-cv-06662-ODW-JC
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-4
                                       11 Filed
                                  Document 127-712/20/12
                                                12/31/12   Page 2 of
                                                   Filed 03/25/19    3 Page
                                                                   Page 25 ofID
                                                                              27#:84
                                                                                #:368




 1   But the only information Ingenuity 13 has is the IP address of the Doe Defendant. An
 2   IP address alone may yield subscriber information. But that will only lead to the
 3   person paying for the internet service and not necessarily the actual infringer, who
 4   may be a family member, roommate, employee, customer, guest, or even a complete
 5   stranger. Malibu Media LLC v. John Does 1–10, No. 2:12-cv-01642-RGK-SSx, slip
 6   op. at 4 (C.D. Cal. Oct. 10, 2012). And given the subject matter of Ingenuity 13’s
 7   accusations and the economics of defending such a lawsuit, it is highly likely that the
 8   subscriber would immediately pay a settlement demand—regardless whether the
 9   subscriber is the actual infringer. This Court has a duty to protect the innocent
10   citizens of this district from this sort of legal shakedown, even though a copyright
11   holder’s rights may be infringed by a few deviants. And unlike law enforcement in
12   child pornography or other internet crime cases, the Court has no guarantee from a
13   private party that subscriber information will not abused or that it would be used for
14   the benefit of the public. Thus, when viewed with the public interest in mind, the
15   Court is reluctant to allow any fishing-expedition discovery when all a plaintiff has is
16   an IP address—the burden is on the plaintiff to find other ways to more precisely
17   identify the accused infringer without causing collateral damage.
18         Thus, the Court hereby ORDERS Ingenuity 13 TO SHOW CAUSE in writing
19   by December 31, 2012, why early discovery is warranted in this situation.             No
20   appearances are necessary.       Under Ninth Circuit precedent, a plaintiff should
21   ordinarily be allowed discovery to uncover their identities, but discovery may be
22   denied if it is (1) clear that discovery would not uncover the identities, or (2) that the
23   complaint would be dismissed on other grounds. Gillespie v. Civiletti, 629 F.2d 637,
24   642 (9th Cir. 1980). Ingenuity 13 must demonstrate to the Court, in light of the
25   Court’s above discussion, how it would proceed to uncover the identity of the actual
26   infringer once it has obtained subscriber information—given that the actual infringer
27   may be a person entirely unrelated to the subscriber—while also considering how to
28   minimize harassment and embarrassment of innocent citizens. Ingenuity 13 must also




                                                 2
Case
 Case2:12-cv-08333-ODW-JC
      2:12-cv-06662-ODW-JC
     CASE                    Document
                              Document
           0:16-cr-00334-JNE-KMM      35-4
                                       11 Filed
                                  Document 127-712/20/12
                                                12/31/12   Page 3 of
                                                   Filed 03/25/19    3 Page
                                                                   Page 26 ofID
                                                                              27#:85
                                                                                #:369




 1   explain how it can guarantee to the Court that any such subscriber information would
 2   not be used to simply coerce a settlement from the subscriber (the easy route), as
 3   opposed to finding out who the true infringer is (the hard route).
 4         Ingenuity 13’s discovery status report and response to this Order to Show Cause
 5   should be filed only in case no. 2:12-cv-6662-ODW(JCx), and should be combined
 6   with the discovery status reports and responses for the related Ingenuity 13 cases.
 7   Failure to timely comply with this order will result in the dismissal of this case.
 8         IT IS SO ORDERED.
 9         December 20, 2012
10
11                                 ____________________________________
12                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 3
Case CASE
     2:12-cv-08333-ODW-JC    Document
           0:16-cr-00334-JNE-KMM      35-5 Filed
                                  Document  127-712/31/12   Page 1 of
                                                    Filed 03/25/19    1 Page
                                                                    Page 27 ofID
                                                                               27#:370



  1   Brett L. Gibbs, Esq. (SBN 251000)
      Of Counsel to Prenda Law Inc.
  2   38 Miller Avenue, #263
      Mill Valley, CA 94941
  3   415-325-5900
      blgibbs@wefightpiracy.com
  4
      Attorney for Plaintiff
  5

  6                        IN THE UNITED STATES DISTRICT COURT FOR THE
  7                              CENTRAL DISTRICT OF CALIFORNIA
  8

  9
      INGENUITY13 LLC,                    )           No. 2:12-cv-08333-ODW-JC
10                                        )
                  Plaintiff,              )           [PROPOSED] ORDER GRANTING
11          v.                            )           PLAINTIFF’S MOTION FOR
                                          )           DISQUALIFICATION OF HONORABLE
12    JOHN DOE,                           )            JUDGE OTIS D. WRIGHT, II
                                          )
13                                        )
                  Defendant.              )
14    ____________________________________)

15    ORDER GRANTING PLAINTIFF’S MOTION FOR DISQUALIFICATION OF
                   HONORABLE JUDGE OTIS D. WRIGHT, II
16
             THIS CAUSE is before the Court upon Plaintiff’s Motion for Disqualification of
17
      Honorable Judge Otis D. Wright, II from the above-captioned case.
18           THIS COURT has reviewed Plaintiff’s Motion, the pertinent part of the record, and
19    relevant case law, and is otherwise fully advised of the premise. Accordingly,
20           IT IS HEREBY ORDERED that Plaintiff’s Motion for Disqualification of Honorable
21    Judge Otis D. Wright, II is GRANTED;
22           IT IS FURTHER ORDERED that the above-captioned case shall be reassigned to

23    another judge in accordance with the Central District of California’s Local Rules.

24    IT IS SO ORDERED.

25
      Dated: ______________________                          ____________________________
26
                                                                United States District Judge
27
28
